COPE, Judge
(dissenting).
I respectfully dissent.
The dispositive question is whether the trial court’s erroneous application of the parol evidence rule was harmless error. The trial court precluded the defendant bank from proving up the oral agreements pursuant to which it executed certain financial transactions for the plaintiff Trujillo. Having refused to listen to the bank’s side of the story, the trial court then ruled that the plaintiff was telling the truth and the bank’s representative was not. Because the erroneous evidentiary ruling effectively excluded the bank’s entire defense and infected the credibility determination, the error was harmful, not harmless.
The plaintiff offers a fall-back argument, but it is not supported by the record.
I would reverse and remand for a new trial.